Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the amendment filed 1/10/22.  Claims 9-12, 16, and 24-27 have been amended.  Claims 31-48 have been added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 9, 16, 24, 33, and 41 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nguyen et al [US 2013/0249688] (supplied by applicant).
For claim 1, the method taught by Nguyen includes the following claimed steps, as noted, 1) the claimed receiving an indication of an alarm triggering event is read on the specification (No. 202) that states a trigger event has been detected at a premises (No. 100), 2) the claimed determining at least one sensor condition based on the event can be read on the specification (Paragraph 13) that states the application (No. 102) 
For claim 9, the method taught by Nguyen includes the following claimed steps, as noted, 1) the claimed receiving an indication of an alarm triggering event is read on the specification (No. 202) that states a trigger event has been detected at a premises (No. 100), 2) the claimed determining at least one sensor condition based on the event can be read on the specification (Paragraph 13) that states the application (No. 102) may monitor various sensors throughout the premises; also, the Nguyen reference states (Paragraph 15) the application has predefined settings to define various states of the premises that may be sensed by various sensors and that the application also perform a test of its sensors to determine if there are any anomalies, and 3) the claimed determining that the condition and information indicates a false alarm is read on the specification (Paragraph 16) wherein an alert is transmitted to the user indicative of a false alarm instead of prior art security systems which may simply trigger an audible alarm or call a security system, thereby avoiding fees charged to a user when there is no real emergency situation.
For claim 16, the apparatus taught by Nguyen includes the following claimed subject matter, as noted, 1) the claimed processor is met by the processor (Paragraph 8: processor), and 2) the claimed memory is met by the memory (Paragraph 8: memory containing instructions) that cause the apparatus to 3) the claimed receiving an indication of an alarm triggering event is read on the specification (No. 202) that states a trigger event has been detected at a premises (No. 100), 4) the claimed determining at least one sensor condition based on the event can be read on the specification (Paragraph 13) that states the application (No. 102) may monitor various sensors throughout the premises; also, the Nguyen reference states (Paragraph 15) the application has predefined settings to define various states of the premises that may be sensed by various sensors and that the application also perform a test of its sensors to determine if there are any anomalies, and 5) the claimed determining that the condition and information indicates a false alarm is read on the specification (Paragraph 16) wherein an alert is transmitted to the user indicative of a false alarm instead of prior art security systems which may simply trigger an audible alarm or call a security system, thereby avoiding fees charged to a user when there is no real emergency situation.
For claim 24, the apparatus taught by Nguyen includes the following claimed subject matter, as noted, 1) the claimed processor is met by the processor (Paragraph 8: processor), and 2) the claimed memory is met by the memory (Paragraph 8: memory containing instructions) that cause the apparatus to 3) the claimed receiving an indication of an alarm triggering event is read on the specification (No. 202) that states a trigger event has been detected at a premises (No. 100), 4) the claimed determining at least one sensor condition based on the event can be read on the specification 
For claim 33, the non-transitory computer-readable medium storing instructions (Paragraph 9: computer readable medium tangibly embodying non-transitory computer-executable program instructions) taught by Nguyen performs the following claimed steps, as noted, 1) the claimed receiving an indication of an alarm triggering event is read on the specification (No. 202) that states a trigger event has been detected at a premises (No. 100), 2) the claimed determining at least one sensor condition based on the event can be read on the specification (Paragraph 13) that states the application (No. 102) may monitor various sensors throughout the premises; also, the Nguyen reference also states (Paragraph 15) the application has predefined settings to define various states of the premises that may be sensed by various sensors and that the application also perform a test of its sensors to determine if there are any anomalies, and 3) the claimed determining that the condition and information indicates a false alarm is read on the specification (Paragraph 16) wherein an alert is transmitted to the user indicative of a false alarm instead of prior art security systems which may simply 
For claim 41, the system taught by Nguyen includes the following claimed subject matter, as noted, 1) the first computing device is met by the home automation application (No. 102) comprising 2) the claimed processor is met by the processor (Paragraph 8: processor), and 3) the claimed memory is met by the memory (Paragraph 8: memory containing instructions) that cause the apparatus to 4) the claimed receiving an indication of an alarm triggering event is read on the specification (No. 202) that states a trigger event has been detected at a premises (No. 100), 5) the claimed determining at least one sensor condition based on the event can be read on the specification (Paragraph 13) that states the application (No. 102) may monitor various sensors throughout the premises; also, the Nguyen reference states (Paragraph 15) the application has predefined settings to define various states of the premises that may be sensed by various sensors and that the application also perform a test of its sensors to determine if there are any anomalies, 6) the claimed determining that the condition and information indicates a false alarm is read on the specification (Paragraph 16) wherein an alert is transmitted to the user indicative of a false alarm instead of prior art security systems which may simply trigger an audible alarm or call a security system, thereby avoiding fees charged to a user when there is no real emergency situation, and 7) the claimed second computing device is met by the mobile device (No. 106) having processors and memory (Paragraph 8) to send the indication of the alarm triggering event at the premises (Paragraph 23: appropriate delivery device is also determined, i.e., a vehicle’s speakers or a mobile phone).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 7, 8, 10-12, 17-19, 22, 23, 25-27, 31, 32, 34-36, 40, 42-44, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al in view of Hutz [U.S. 8,786,425] (supplied by applicant).
For claim 2, the Nguyen reference determines whether a triggering event is a false alarm and sends this notification to a user; however, the Nguyen reference is silent as to what would happen consequently, whether an alarm is deactivated, an abort window is extended, a contact method is determined, or adjustment of a countdown timer.
The Hutz reference also collects data sensed by a monitoring system that monitors a property of a user (Abstract) and aggregates the collected data over a period of time.  Patterns are detected by a monitoring server (Figs. 1A-1C) and, like the Nguyen reference, can delay reporting of an alarm condition to a central server in order to enable a user (No. 50) more time to disable the alarm condition and, potentially reduce the chance of reporting a false alarm (Col. 5, Lns. 34-39).  And among the possible actions available to the user is to deactivate the alarm by providing appropriate input prior to a delay period (Col. 12, Lns. 39-43).

For claim 3, the sensors of Hutz may be a door sensor (Nos. 22, 26).
For claim 4, the Hutz reference uses a plurality of detected patterns (No. 40) that are stored in a server (No. 30) including a door being opened.  Also, a list of abnormal events (No. 720 detected by Hutz include a back door opening with no mention of a front door being opened and therefore tripped.
For claim 7, one of the sensors of Hutz is a door sensor (Nos. 22, 26).
For claim 8, the method of Hutz also determines the location of the user’s mobile phone (No. 60) based on GPS data (Col. 3, Lns. 29-32) as well as Nguyen that determines a mobile device (No. 106) position using GPS (Paragraph 14) and the Nguyen reference also transmits the alert indicative of a false alarm (Paragraph 16) to a user.
For claim 10, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.
For claim 11, the Hutz reference uses a plurality of detected patterns (No. 40) that are stored in a server (No. 30) including a door being opened.  Also, a list of abnormal events (No. 720 detected by Hutz include a back door opening with no mention of a front door being opened and therefore tripped.
For claim 12, the Hutz reference also uses order of events (Col. 12, Lns. 47-58) to determine what is normal and what is abnormal.
For claim 17, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.
For claim 18, the sensors of Hutz may be a door sensor (Nos. 22, 26).
For claim 19, the Hutz reference uses a plurality of detected patterns (No. 40) that are stored in a server (No. 30) including a door being opened.  Also, a list of abnormal events (No. 720 detected by Hutz include a back door opening with no mention of a front door being opened and therefore tripped.
For claim 22, one of the sensors of Hutz is a door sensor (Nos. 22, 26).
For claim 23, the method of Hutz also determines the location of the user’s mobile phone (No. 60) based on GPS data (Col. 3, Lns. 29-32) as well as Nguyen that determines a mobile device (No. 106) position using GPS (Paragraph 14) and the Nguyen reference also transmits the alert indicative of a false alarm (Paragraph 16) to a user.
For claim 25, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.
For claim 26, the Hutz reference uses a plurality of detected patterns (No. 40) that are stored in a server (No. 30) including a door being opened.  Also, a list of 
For claim 27, the Hutz reference also uses order of events (Col. 12, Lns. 47-58) to determine what is normal and what is abnormal.
For claims 31 and 32, Figure 7 of the Hutz reference presents at least two sensor conditions for a possible alert of abnormal activity detected.
For claim 34, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.
For claim 35, the Hutz reference uses a plurality of detected patterns (No. 40) that are stored in a server (No. 30) including a door being opened.  Also, a list of abnormal events (No. 720 detected by Hutz include a back door opening with no mention of a front door being opened and therefore tripped.
For claim 36, the Hutz reference also uses order of events (Col. 12, Lns. 47-58) to determine what is normal and what is abnormal.
For claim 40, the sensors that are monitored in the Nguyen reference may have two different states, or conditions, such as movable barriers opened and closed or lights on or off (Paragraph 13).
For claim 42, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.
For claim 43, the Hutz reference uses a plurality of detected patterns (No. 40) that are stored in a server (No. 30) including a door being opened.  Also, a list of abnormal events (No. 720 detected by Hutz include a back door opening with no mention of a front door being opened and therefore tripped.
For claim 44, the Hutz reference also uses order of events (Col. 12, Lns. 47-58) to determine what is normal and what is abnormal.
For claim 48, the sensors that are monitored in the Nguyen reference may have two different states, or conditions, such as movable barriers opened and closed or lights on or off (Paragraph 13).

Claims 1-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,950,120. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of independent claims pertain to similar subject matter, such as receiving by a computing device associated with a security system an indication of an alarm triggering event at a premises, based on receiving the indication of the triggering event, determining at least one sensor condition, wherein the sensor condition is associated with one or more sensors of the premises, and determining based on both the one sensor condition and information indicating a false alarm, that an alarm associated with the alarm triggering event is a false alarm.  The major difference is that the claims in the current application do not mention causing adjusted output of an alarm associated with the alarm triggering event, thereby rendering the current claims broader than the patented claims.
The subject matter of the dependent claims is also similar to the dependent claims of the patent, including deactivation of the alarm, doorway sensor, an order in which at least two sensors are tripped, and a first sensor being tripped and a second .

The terminal disclaimer filed on 1/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,950,120 has been reviewed and is NOT accepted.
The percentage of ownership of interest has not been cited on the terminal disclaimer.  The disclaimer should be corrected and re-submitted.  No new fee is required.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beaver et al [U.S. 9,786,158] analyzes an event to prevent false alarms.
	Pacheco [U.S. 5,499,196] reports events occurring within a defined area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
2/15/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687